Appeal from a judgment of the County Court of Schenectady County (Reilly, Jr., J.), rendered April 20, 1990, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the second degree and criminal sale of a controlled substance in the second degree.
The pertinent facts surrounding this matter can be found in a decision by this court wherein we dismissed the petition in a CPLR article 78 proceeding commenced by defendant to prohibit the County Judge from refusing to accept his original guilty plea to a class B felony (see, Matter of Guzman v Harrigan, 158 AD2d 872). Defendant now argues that his trial counsel was ineffective because he failed to argue in that proceeding that the District Attorney should have been compelled to adhere to his original plea agreement which, defendant contends, included dismissal of three out of four indictments. As is evidenced by the record in this appeal and this court’s decision dismissing the petition in the article 78 proceeding (supra), dismissal of the indictments was never offered to defendant by the District Attorney; rather, the first plea was to be in satisfaction of all four indictments. Therefore, *974even had defendant’s trial counsel made the argument now advanced on this appeal, it would have been unavailing. In addition, as we also pointed out in Matter of Guzman v Harrigan (supra), County Court had no choice but to reject the first plea as it was in violation of CPL 220.30 (3) (b) (i) (see, supra, at 873; see also, People v Bartley, 47 NY2d 965, 966). We have also considered defendant’s remaining argument with respect to the excessiveness of his concurrent prison sentences, the harshest of which is 15 years to life, and reject it as lacking in merit (see, People v Danny G., 61 NY2d 169, 174; People v Honsinger, 162 AD2d 877, 878, lv denied 76 NY2d 894).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.